1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JAQUOREY CARTER
6
7                               IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                  )   Case No. 2:18-cr-255 MCE
10                                               )
                      Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
11                                               )   STATUS CONFERENCE, AND TO EXCLUDE
              vs.                                )   TIME
12                                               )
      JAQUOREY CARTER,                           )   Date: February 7, 2019
13                                               )   Time: 10:00 a.m.
                      Defendant.                 )   Judge: Hon. Morrison C. England, Jr.
14                                               )
                                                 )
15
16
             IT IS HEREBY STIPULATED by and between the parties through their respective
17
     counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorney
18
     Brian Fogerty, attorney for Plaintiff and Federal Defender Heather Williams, through Assistant
19
     Federal Defender Lexi Negin, attorney for defendant Jaquorey Carter that the status conference
20
     date of February 7, 2019 be vacated and the matter be set for status conference on April 4, 2019
21
     at 10:00 a.m.
22
             Discovery has been either produced directly to counsel and/or made available for
23
     inspection and copying. Counsel for defendant desires additional time to consult with her client,
24
     to review the current charges, to conduct investigation and research related to the charges, and to
25
     otherwise prepare for trial.
26
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
27
     excluded through and including April 4, 2019; pursuant to 18 U.S.C. §3161(h)(7)(A)and (B)(iv)
28
     Stipulation to Continue                          -1-
1    [reasonable time to prepare] and General Order 479, Local Code T4 based upon defense
2    preparation.
3             All counsel and the defendant also agree that the ends of justice served by the Court
4    granting this continuance outweigh the best interests of the public and the defendants in a speedy
5    trial.
6                                                  Respectfully submitted,
7     Dated:February 4, 2019                         HEATHER E. WILLIAMS
                                                     Federal Defender
8
                                                   /s/ Lexi Negin
9                                                  LEXI NEGIN
                                                   Assistant Federal Defender
10                                                 Attorney for Defendant
                                                   JAQUOREY CARTER
11
12
     Dated: February 4, 2019                       McGREGOR W. SCOTT
13                                                 United States Attorney
14                                                 /s/ Brian Fogerty
                                                   BRIAN FOGERTY
15                                                 Assistant Unied States Attorney
                                                   Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue                          -2-
1                                                  ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny defense counsel
5    reasonable time necessary for effective preparation, taking into account the exercise of due
6    diligence. The Court further finds the ends of justice served by granting the requested
7    continuance outweigh the best interests of the public and defendants in a speedy trial.
8            Time excluded through April 4, 2019 from computation of time within which the trial of
9    this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
10   and(B)(iv) [reasonable time for defense counsel to prepare] and General Order 479, (Local Code
11   T4). It is further ordered the February 7, 2019 status conference shall be continued until April 4,
12   2019, at 10:00 a.m.
13           IT IS SO ORDERED.
14
15   Dated: February 5, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue                          -3-
